WNI 19-025521
Shapiro & DeNardo, LLC
14000 Commerce Parkway, Suite B
Mount Laurel, NJ 08054
(856) 793-3080
Krystin M. Kane - 171402015
Kathleen M. Magoon - 040682010
Donna L. Skilton - 013072007
Charles G. Wohlrab - 016592012
Elizabeth L. Wassall - 023211995
Jeffrey Rappaport - 003431991
Kristen D. Little - 017411997
Samantha Gable - 150622016
ATTORNEYS FOR WELLS FARGO BANK, N.A.
 IN RE:                          UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF NEW JERSEY
 KIMBERLY J FRANCANO, DEBTOR
                                 CASE NO.: 19-11526-JNP
                                 CHAPTER 7


                     NOTICE OF MOTION TO VACATE THE AUTOMATIC STAY

TO:       Andrew Thomas Archer, Attorney for Debtor
          Brenner Spiller & Archer
          175 Richey Ave
          Collingswood, NJ 08107

          Andrew Sklar, Trustee
          1200 Laurel Oak Road
          Suite 102
          Voorhees, NJ 08043

          Kimberly J Francano, Debtor
          27W Cohawkin Rd
          Clarksboro, NJ 08020

Wells Fargo Bank, N.A. has filed papers with the court requesting relief from the Automatic Stay.

Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if
you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult one.)

If you do not want the court to grant relief from the Automatic Stay to Wells Fargo Bank, N.A. with regard to
your property located at Lot 50 Block 707 fka Lot 33 Block 704 Commonly Known As 27 W. Cohawkin Road,
Clarksboro, New Jersey 08020 or if you want the court to consider your views on the motion, then on or before
   May 21, 2019
______________________,      you or your attorney must:

File a written response in opposition to this motion explaining your position and send to:

Clerk of the United States Bankruptcy Court
Mitchell H. Cohen U.S. Courthouse
400 Cooper Street
Camden, NJ 08101
If you mail your response to the court for filing, you must mail it early enough so the court will receive it on or
before the date stated above.

You must also mail a copy to:

Charles G. Wohlrab, Esquire
Shapiro & DeNardo, LLC
14000 Commerce Parkway, Suite B
Mount Laurel, NJ 08054

Andrew Sklar, Trustee
1200 Laurel Oak Road
Suite 102
Voorhees, NJ 08043

Additionally, you must attend the hearing scheduled for _____________________________,
                                                         May 28, 2019                       10:00 am
                                                                                       at _____________
in Courtroom _____,

United States Bankruptcy Court
Mitchell H. Cohen U.S. Courthouse
400 Cooper Street
Camden, NJ 08101

If you or your attorney do not take these steps, the court may decide that you do not oppose the relief sought in
the motion and may enter an order granting that relief.


Date: 4/30/19                         Signature /s/ Charles G. Wohlrab
                                                 Charles G. Wohlrab, Esquire
                                                 Shapiro & DeNardo, LLC
                                                 14000 Commerce Parkway, Suite B
                                                 Mount Laurel, NJ 08054
